EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Tyler W. Webb on 27 July 2021.
3.	The application has been amended as follows: 
In the claims
	In claim 8:
		Change:	“and post-processing a minimally invasive intervention on the patient, in particular endoscopic retrograde cholangio-pancreatography.”
		To:		“and post-processing a minimally invasive intervention on the patient.”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	Claims 12-18 were objected to because of informalities.  Applicant has amended independent claim 12 for correction, therefore the objection to claims 12-18 is withdrawn.
6.	Claims 1-9 and 12-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
7.	Claims 8 and 9 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 has been corrected in the Examiner’s Amendment above, therefore the rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
8.	Claims 1-4, 8, 10-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redel et al. (DE102012202648), Claims 5-7 and 16-18 were rejected under 35 U.S.C. 103 as being unpatentable over Redel et al. (DE102012202648) in view of Shechter et al. (“Prospective Motion Correction of X-Ray Images for Coronary Interventions”, IEEE Transactions on Medical Imaging, Vol. 24, No. 4, April 1, 2005), and Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Redel et al. (DE102012202648) in view of Binmoeller et al. (US2016/0135941).  Claims 1, 10 and 12 are independent.
	Applicant has amended claim 1 to include the limitations of dependent claim 4 and argues that Redel fails to disclose or teach the amended claim limitations.  Independent claims 10 and 12 are amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.

Allowable Subject Matter
9.	Claims 1-3, 5-14 and 16-18 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667